DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
See publication US 20210252943 for Instant Application paragraphs.

Response to Amendment
The amendment filed September 30, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI (US 20160082810, hereinafter SUZUKI) in view of HIROSHI TANIHATA (US 20110005255, hereinafter TANIHATA) as evidenced by BAELZ (BAELZ NORTH AMERICA, 2-WAY VS 3-WAY VALVES, hereinafter BAELZ).
Regarding claim 1, SUZUKI discloses:
An air conditioning device (FIG. 1) for a vehicle comprising:
a compressor (2) that compresses a refrigerant;
an indoor condenser (4) that performs heat exchange between the refrigerant and indoor air to cool and condense the refrigerant and heat the indoor air;
an indoor evaporator (9) that performs heat exchange between the refrigerant and the indoor air to heat and evaporate the refrigerant and cool the indoor air;
an outdoor heat exchanger (7, ¶ 57, the receiver drier portion 14 and the subcooling portion 16 structurally constitute a part of the outdoor heat exchanger 7) that has a first port and a second port through which the refrigerant enters and exits and that performs heat exchange between the refrigerant and outside air to function as a condenser that cools and condenses the refrigerant during cooling and function as an evaporator that heats and evaporates the refrigerant during heating;
a first expansion valve (8) that has a first port and a second port through which the refrigerant enters and exits and that expands the refrigerant in a liquid phase and sends the refrigerant to the indoor evaporator, during cooling;
a second expansion valve (6) that has a first port and a second port through which the refrigerant enters and exits and that during heating expands the refrigerant in a liquid phase and sends the refrigerant to the outdoor heat exchanger;
a refrigerant line (FIG. 1) that interconnects the compressor, the indoor condenser, the indoor evaporator, the outdoor heat exchanger, the first expansion valve, and the second expansion valve;
an expansion valve control detector (FIG. 2: 54, 56) that detects a state quantity of the refrigerant; and
a controller (32); and
a three-way junction (between 6, 13J, and 13E) that has an inlet (from13E) through which the refrigerant flows in, and a first outlet (via 6) and a second outlet (via 20) through which the refrigerant flows out, and changes to a cooling state (flow through 20) where the inlet and the first outlet communicate with each other, and a heating state (no flow through 20) where the inlet and the second outlet communicate with each other; and
wherein the refrigerant line has
an inter-expansion valve line (13E-7-13A-18-13B-19-8) which connects the first expansion valve (8) and the second expansion valve (6), and in which the refrigerant in a liquid phase (¶ 73, low temperature refrigerant flowing out of 7 into 13A is separated into gas and liquid in 12, implying gas and liquid are commingled from 7 to 12 and ¶ 89, refrigerant in 13A is liquid flow) is present during heating and cooling,
an inter-expansion valve connection line (13A) which is connected to the inter-expansion valve line without intervention of equipment including a valve, and in which the refrigerant in a liquid phase is present during heating and cooling,
a discharge line (13G-13E) connecting a discharge port of the compressor and the inlet of the three-way junction (between 6, 13J, and 13E),
a heat exchanger first port line (13I) connecting the first outlet of the three-way junction and the first port of the outdoor heat exchanger (7),
a heat exchanger second port line (13A to 6) connecting the second port of the outdoor heat exchanger and the first port of the second expansion valve (6),
the inter-expansion valve line (13E-7-13A-18-13B-19-8) connecting the second port of the second expansion valve (6) and the first port of the first expansion valve (8),
a suction line (9-13C-13D-2) connecting the second port of the first expansion valve (8) and a suction port of the compressor (2),
a first heating dedicated line (6-13I-7-13A) connecting the second outlet (via 20) of the three-way junction (between 6, 13J, and 13E) and the inter-expansion valve line (13E-7-13A-18-13B-19-8), and
a second heating dedicated line (13I-7-13A-21-13D) connecting the first port of the outdoor heat exchanger and the suction line,
the first heating dedicated line (6-13I-7-13A) constitutes at least a part of the inter-expansion valve connection line (13A),
the expansion valve control detector (FIG. 2: 54, 56) includes only one temperature sensor (54) provided in the inter-expansion valve line (13E-7-13A-18-13B-19-8)… to detect a temperature of the refrigerant in the inter-expansion valve line …, and only one pressure sensor (56) provided in the inter-expansion valve line … to detect a pressure of the refrigerant in the inter-expansion valve line …, and
the controller (32)
gives, during cooling, an opening degree command (¶ 90) indicating an opening degree according to the state quantity of the refrigerant detected by the expansion valve control detector (FIG. 2: 54, 56) to the first expansion valve (8), and
gives, during heating, an opening degree command indicating an opening degree according to the state quantity (¶ 73) of the refrigerant detected by the expansion valve control detector (FIG. 2: 54, 56) to the second expansion valve (6).
SUZUKI lacks a three-way valve that has an inlet through which the refrigerant flows in, and a first outlet and a second outlet through which the refrigerant flows out, and changes to a cooling state where the inlet and the first outlet communicate with each other, and a heating state where the inlet and the second outlet communicate with each other.
BAELZ evidences that a three-way valve is more cost-effective for diverting and mixing applications than utilizing multiple 2-way valves.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine SUZUKI with the evidence of BAELZ to employ a three-way valve instead of a two-way valve and a junction for diverting and mixing the refrigerant flows.
TANIHATA teaches:
a three-way valve (13) that has an inlet through which the refrigerant flows in, and a first outlet and a second outlet through which the refrigerant flows out, and changes to a cooling state (FIG. 1) where the inlet and the first outlet communicate with each other, and a heating state (FIG. 2) where the inlet and the second outlet communicate with each other;
a discharge line (represented by 11-12) connecting a discharge port of the compressor and the inlet of the three-way valve,
a second heating dedicated line (represented by 15-17-28) connecting the first port of the outdoor heat exchanger and the suction line (28 is at the suction line), and
by way of controller 50, TANIHATA makes first (27) and second (14) expansion valves operable by using changing the opening degrees of valves 13, 20, and 21 during cooling (FIG. 1) and heating (FIG. 2) based on temperature and pressure detected by valve control detector 54, 55.
TANIHATA (FIGS. 1-2 and 5) employs a controller, valves (3-way, expansion, 2-way), suction line, heating dedicated line, and a discharge line to perform cooling and heating modes with only one temperature and one pressure sensor in the system, the three-way valve (¶ 83) at indoor condenser 12’s outlet is a refrigerant circuit switching means.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine SUZUKI with the teachings of BAELZ and TANIHATA to employ a controller, valves (3-way and expansion by replacing 20 and the junction between 13J and 6 with a 3-way valve), suction and heating lines, and a discharge line to perform cooling and heating modes while providing a more cost-effective solution for diverting and mixing applications than utilizing a 3-way junction and two-way valves and aligns with SUZUKI’s (¶ 80) where the cooling mode refrigerant flows through 20 and 6 mix at their outlets, a 3-way valve would improve that mixing/diverting.

Regarding claim 2, SUZUKI as modified teaches the limitations of claim 1. SUZUKI additionally teaches:
a two-way valve (21),
wherein the indoor condenser (4) is provided in the discharge line (13G-13E) …,
the indoor evaporator (9) is provided in the suction line (9-13C-13D-2) …,
the two-way valve (21) is provided in the second heating dedicated line (13I-7-13A-21-13D), and
when the three-way valve (replacing 20 and the junction between 13J and 6 with a 3-way valve) is in the cooling state (flowing through 20), the controller (32) gives a closing command (¶ 57, 17 is open during cooling; ¶ 72, 21 is open during heating; ¶ 89, when the heating mode is selected by the controller 32 or a manual operation to the air conditioning operating portion 53, the controller 32 opens the solenoid valve 21 and closes the solenoid valve 17, the solenoid valve 2	`qt and the solenoid valve 20; from above and FIG. 1, cooling in 9 is reduced as flow increases through 21, thus 21 is closed for the most cooling) to the two-way valve (21), gives an open command to the second expansion valve (6), and gives an opening degree command (¶ 88, expansion valve 6 may have any valve position 0-100%) indicating an opening degree according to the state quantity of the refrigerant detected by the expansion valve control detector (FIG. 2: 54, 56) to the first expansion valve (8), and
when the three-way valve (replacing 20 and the junction between 13J and 6 with a 3-way valve) is in the heating state (flowing through 6), the controller (32) gives an open command (¶_72, when the heating mode is selected by the controller 32 or a manual operation to the air conditioning operating portion 53, the controller 32 opens the solenoid valve 21 and closes the solenoid valve 17, the solenoid valve 22 and the solenoid valve 20) to the two-way valve (21), gives a closing command (FIG. 1, valves 17 and 22 are close; valve 21 is open, and compressor 2 is sucking refrigerant from 21, thus rendering expansion valve 8 inoperative for expansion and closed) to the first expansion valve (8), and gives an opening degree command indicating an opening degree according to the state quantity of the refrigerant detected by the expansion valve control detector (FIG. 2: 54, 56) to the second expansion valve (6).

Regarding claim 3, SUZUKI as modified teaches the limitations of claim 1. SUZUKI additionally teaches:
wherein the expansion valve control detector (FIG. 2: 54, 56) is provided between the second port of the second expansion valve (6) and a connection position (54 and 56 measure within 7; ¶ 68, an outdoor heat exchanger temperature sensor 54 which detects a temperature of the outdoor heat exchanger 7 (the temperature of the refrigerant which has just flowed out from the outdoor heat exchanger 7 or the temperature of the outdoor heat exchanger 7 itself), and an outdoor heat exchanger pressure sensor 56 which detects the refrigerant pressure of the outdoor heat exchanger 7 (the pressure of the refrigerant in the outdoor heat exchanger 7 or the refrigerant which has just flowed out from the outdoor heat exchanger 7) with the first heating dedicated line (6-13I-7-13A) in the inter-expansion valve line (13E-7-13A-18-13B-19-8), and detects a state quantity (FIG. 3,is a pressure-enthalpy diagram that includes 7 and therefore values from 54, 56) of the refrigerant between the second port of the second expansion valve and the connection position with the first heating dedicated line in the inter-expansion valve line.

Regarding claim 4, SUZUKI as modified teaches the limitations of claim 1. SUZUKI additionally teaches: that (¶ 88-90) controller (32) controls the subcooling performed by subcooling portion 16 by operation of expansion valves 6 and 8, solenoids 17 and 20, and as (¶ 67) sensors 56 and 58 measure refrigerant temperature and pressure exiting heat exchanger 7 and as (¶ 57) heat exchanger 7 includes 14 and 16, sensors 56 and 58 measure refrigerant temperature and pressure exiting subcooling portion 16. Thus, SUZUKI teaches the claimed limitation.

Regarding claim 5, SUZUKI as modified teaches the limitations of claim 4. SUZUKI (FIGS. 4-5; ¶ 102-104) teaches subcooling of the indoor condenser (4) by adjusting the opening degrees expansion valves (6) based on data from indoor condenser temperature (46) and pressure (47) sensors. Since SUZUKI outdoor heat exchanger (7), expansion valve (8), and outdoor heat exchanger temperature (54) and pressure (56) sensors are equivalent to those used to achieve indoor condenser (4)’s the desired subcooling, it would have been obvious to one of ordinary skill in the art at the time of the invention to use SUZUKI‘s indoor condenser 4’s subcooling techniques to subcool SUZUKI‘s outdoor heat exchanger (7) and one of ordinary skill in the art would have a reasonable expectation of success in doing so.

Regarding claim 7, SUZUKI as modified teaches the limitations of claim 5. SUZUKI (FIG. 4; ¶ 102-103) additionally teaches adjusting the subcool degree (58) based on the compressor speed (62).


Regarding claim 8, SUZUKI as modified teaches the limitations of claim 7. SUZUKI (¶ 102; FIG. 4) teaches that as the rotation speed of the compressor increases the TAO increases, thus the threshold value increases as the rotation speed increases.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI in view of TANIHATA as evidenced by BAELZ, further in view of ITOH (US 20120255319, hereinafter ITOH).
Regarding claim 6, SUZUKI as modified teaches the limitations of claim 5. SUZUKI lacks explicit threshold subcooling degrees.
Regarding claim 6, ITOH (¶ 333-337) teaches: subcooling of indoor condenser 12 using expansion valves (14 and 19), temperature (43) and pressure (44) sensors with a 5°C threshold value. The ITOH indoor condenser, expansion valve, and sensor arrangement is analogous to SUZUKI’s indoor condenser 4, expansion valve, temperature (46) and pressure (47) sensors. It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine SUZUKI, TANIHATA, and BAELZ with the teachings of ITOH to subcool to a 5°C threshold value due to the similarity in components and functions of ITOH and SUZUKI. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779, see MPEP § 2144.05.I.

Response to Arguments
Applicant’s arguments, filed September 30, 2022, with respect to the rejection(s) of claim(s) 1-8 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of SUZUKI, TANIHATA, and BAELZ.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the expansion valve control detector includes only one temperature sensor provided in the inter-expansion valve line or the inter-expansion valve connection line to detect a temperature of the refrigerant in the inter-expansion valve line or the inter-expansion valve connection line, and only one pressure sensor provided in the inter-expansion valve line or the inter-expansion valve connection line to detect a pressure of the refrigerant in the inter- expansion valve line or the inter-expansion valve connection line) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that a solution to problems existing in the prior art in which "the temperature detector and the pressure detector are provided in each of the first expansion valve and the second expansion valve, and therefore, each expansion valve increases in size, whereby the size of the air conditioning device for a vehicle increases" and "the number of detectors increases and the manufacturing cost also increases" (paragraph 0007) is not taught or obvious from any of the cited references, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JERRY FLETCHER can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.B./Examiner, Art Unit 3763


/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763